On the ground of unconstitutionality of chapter 180, Laws of 1935, as amended by chapter 116, Laws of 1937, which imposed a tax upon distributors of fuel oil, plaintiff distributor brought this action to enjoin officers of this state from assessing against or collecting from plaintiff any tax or penalty under the statute. Defendants' demurrer upon the ground that the complaint does not state facts sufficient to constitute a cause of action, was overruled. On refusal of defendants to plead further, decree was entered permanently enjoining defendants, as prayed by plaintiff, and taxing costs in the amount of nineteen dollars in favor of the plaintiff. Defendants appealed.
Counsel for appellants first contend that, as the trial court's order contains no language to the effect that the court found the challenged statute unconstitutional, the permanent injunction was granted without any lawful basis therefor. We can not agree that the trial court was without right to enter the order until the court had first expressly ruled upon the question — the sole question presented by the pleadings — of constitutionality raised by the complaint and demurrer.
This is an equity case, in which no findings of fact or conclusions of law were required. Appellants' demurrer admitted the truth of all well pleaded facts, as well, also, as every legitimate inference deduced from such facts. Puget Mill Co. v.Duecy, 1 Wn.2d 421, 96 P.2d 571.
The allegations were sufficient to disclose that distributors of fuel oil were required, under the challenged statute, to pay a tax of approximately eleven per cent for the privilege of distributing fuel oil, while there was no comparable tax upon the distributors of solid fuel. The truth of those allegations of fact was admitted by the demurrer. Union Bag  Paper Corp. v.State, 160 Wn. 538, 295 P. 748, 74 A.L.R. 1295. On those facts, the court overruled the demurrer and entered decree — the only theory upon which it could be entered was that the statute was unconstitutional — permanently enjoining the appellants from collecting the tax. On the same facts we held, in Texas Co. v.Cohn (Nos. 28173 to 28187, inclusive), ante p. 360,112 P.2d 522, that chapter 180, Laws of 1935, as amended by chapter 116, Laws of 1937, was unconstitutional. *Page 726 
Error is next assigned on award of costs in the amount of nineteen dollars in favor of respondent. Respondent concedes that, under Washington Recorder Pub. Co. v. Ernst, 1 Wn.2d 545,  97 P.2d 116, costs may not be assessed against the state in an action brought against it, and waives the award, which waiver cures the error.
My views, as expressed above December 16, 1940, have undergone no change.
The judgment should be affirmed.